DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yukinori et al [US 6,257,363] in view of Jaunarena et al [US 2008/0073141] and Kankanala et al [US 2009/0112408]
Claim 1.  A vehicle seatbelt monitoring system for monitoring seatbelt of a plurality of seats (the automobile seatbelt retractor 100, 600 provided at least of driving seat assistant driving seat and seatbelt seats, see Figs. 1, 16, abstract, col. 53, lines 6-10)  comprising:
a buckle sensor for each seat configured to determine whether a seatbelt is buckled into a buckle attachment of each seat (the seatbelt buckle connection detector 16, see Fig. 16, col. 20, lines 8-13):
a seatbelt monitor control module (the MPU 14, see Fig. 16, col. 28, lines 21-67, col. 29, lines 1013) coupled to the buckle sensor and the seatbelt webbing payout sensor and configured to receive buckle state data from the buckle sensor for each seat, wherein the seatbelt monitor control module is further configured to, based on the buckle state data and the seatbelt payout data, one of:
determine if a first seatbelt is unbuckled and if so, to determine if the first seatbelt is re-buckled and properly worn (the MPU 14 determines the seatbelt 100 is unbuckled or disconnected to “OFF” and then to buckled to the occupant to “ON”, see Figs. 16, 30 step S3101 and S3103, col. 28, lines 46-55).
But Yukinori et al fails to disclose determine if a first seatbelt is unbuckled and if so, to determine if a second seatbelt is buckled and properly worn when the first seatbelt is unbuckled.  However, Yukinori et al discloses the MPU 14 has been built-in timers 15, 39 and 40 for measuring elapsed time.  The winding amount detector 37 detects an amount of winding of the seatbelt, i.e. an amount of winding of the seatbelt on the reel shaft 3.  The buckle connection detector 16 detects whether the tongue of the seatbelt has been attached or disconnected from the buckle, and delivers an “ON” signal when it detects that the seatbelt tongue has been attached to the buckle, and an “OFF” signal when it detects that the seatbelt tongue has been disconnected from the buckle (see Figs. 16, 30, col. 28, lines 26-43).
Jaunarena et al suggests that the occupant protection system is disclosed for indicating when a passenger is occupying a seat. The system alerts the driver of the fact that a passenger is in the passenger's seat through visual and/or audio indicia, which will be activated when the passenger's seatbelt is buckled. A timing circuit, which will be activated a predetermined time after the car seat is locked, will generate the audio and/or visual indicia which will be deactivated when the driver's seatbelt is buckled, ensuring both passenger and driver's safety. Once the driver’s seatbelt is unbuckled, the system will detect that the passenger seatbelt is buckled and will generate the audio and/or visual indicia to indicate that the passenger, particularly a child and/or baby is in the car (see abstract, Fig. 2).  Therefore, it would have been obvious to one skill in the art before the effective file date of the invention to implement the driver’s seatbelt is unbuckled, the system will detect that the passenger seatbelt is buckled and generating an alarm of Jaunarena et al for the MPU of for preventing of leaving or left a child or infant inside the vehicle to cause of death.
Yukinori et al also fails to disclose a seatbelt webbing payout sensor for each seat configured to determine an amount of seatbelt webbing that is unwound from a seatbelt retractor associated with each seat based on one of: a length of webbing payout from rotation of a retractor spool and an amount of rotation of the retractor spool and seatbelt payout data including the amount from the seatbelt webbing payout sensor for each seat.  However, Yukinori et al discloses the seatbelt electric retractor 600 with winding amount detector 37 changes from/to the OFF signal when unbuckled to/from the ON signal as buckled, see Figs. 16, 17, col. 28, lines 13-17, 59-67 and col. 29, lines 1-3).
The seatbelt MPU 14 storing control an amount length of winding/retracting of the seatbelt in a memory, see Figs. 8, 16, 42, see col. 29, lines 34-37, 44-55, col. 45, lines 21-23).
Kankanala et al suggests that the method for sensing seat belt use compliance is an arrangement that is used to determine if the amount of extraction of webbing from the seat belt retractor is greater than a minimum amount that would indicate seat belt usage. This is commonly done using a mechanical device in the retractor which determines the number of revolutions of the retractor spool and hence the amount of webbing extracted. An example of this arrangement may be found in U.S. Pat. No. 4,866,223 (see para [0005]).
The restraint system 10 is further fitted with a sensor arrangement to determine if the webbing of the retractors 38 and 40 have been paid out. Particularly, a payout sensor 56, such as an electromagnetic e.g., optical or electrical, mechanical or even possibly chemical sensor, is fitted to the retractor 38. A similar or same payout sensor 58 is fitted to the retractor 40. The sensors 56 and 58 monitor the webbing payout from each of the retractors 38 and 40, respectively. Electrical input signals (for example, current in mA) are sent to the Restrains Control Module (RCM) 52 by way of a first electrical conduit 60 and a second electrical conduit 62, the first electrical conduit 60 being associated with the retractor 38 and the second electrical conduit 62 being associated with the retractor 40. The RCM 52 then interprets the information received from the payout sensors 56 and 58. Once the information is interpreted, the RCM 52 generates, if appropriate, an electrical signal to a telltale device 54 (see Fig. 1, para [0021]).
The other inquiry is whether or not the webbing from the lap belt retractor has been withdrawn far enough to confirm that the seat belt is, in fact, being properly used. If the answer to this is "yes" and if the difference in the length of belt webbing exhausted from each retractor is less than or equal to a predetermined amount (for example, 2.0''), then no signal will be generated. If, on the other hand, the answer to the first question is "yes" and the difference in extracted belt webbing is greater than the predetermined amount, then a signal will be generated (see para [0025]).  If, however, the answer to the original inquiry (regarding the sufficiency if webbing length extracted from the lap belt retractor) is "no," then an activation signal will be sent to the telltale device 54 (see para [0026], claims 9, 13 and 20).  Therefore, it would have been obvious to one skill in the art before the effective file date of the invention to implement the seatbelt restraint system including webbing payout sensors built-in the retractor to determine of an amount length of extraction of webbing retractor of Kankanala et al to the MPU of seatbelt electric retractor and storing winding amount detector of Yukinori et al and Jaunarena et al for determining if the seatbelt is being worn properly and if a telltale indicating/alerting non-compliance of seatbelt usage or incorrect seatbelt usage (see Kankanala et al para [0001]), which provides a greater comfortable and safety to a driver and/or a passenger during driving a vehicle.

Claim 2.   The seatbelt monitoring system of claim 1, wherein the seatbelt monitor control module is configured to determine from the seatbelt payout data at least one of a stored payout and a webbing payout from a stored static length value (the seatbelt MPU 14 storing control an amount length of winding/retracting of the seatbelt in a memory, see Figs. 8, 16, 42, see col. 29, lines 34-37, 44-55, col. 45, lines 21-23).

Claim 3.  The seatbelt monitoring system of claim 2, wherein the stored static length value is the smallest seatbelt payout length after either the first or second seatbelt is buckled that is at least one of within a threshold T1 fixed time window after buckling and is prior to the seatbelt payout increasing a threshold L1 amount (see Figs. 42, 43, TABLE 1, col. 46, lines 11-65).

Claim 4.  The seatbelt monitoring system of claim 3, wherein the threshold L1 amount comprises one of a fixed length or a percentage (the judging a comfortable winding amount/length between the limit of large or small amount, see col. 8, lines 55-67, col. 9, lines 1-7) or a percentage.

Claim 5.  The seatbelt monitoring system of claim 3, wherein the seatbelt monitor control module is configured to determine from the seatbelt payout data at least one of stored payout and a webbing payout from an adjusted static length value (the MPU 14 controls to judging the motor winding amount/length amount, see col. 8, lines 55-67, col. 9, lines 1-7).

Claim 6.  The seatbelt monitoring system of claim 5, wherein the adjusted static length value is the smallest seatbelt payout length that occurs in the last threshold T2 time duration after either the first or second seatbelt is buckled (the MPU 14 setting and judging the motor winding amount/value versus length between the limit of large or small amount over the predetermined time period of t2 of 10 seconds to the value of protractive seatbelt, see Figs. 8, 23, 29, col. 8, lines 55-67, col. 9, lines 1-7, col. 23, lines 53-65 col. 24, lines 1-24).

Claim 7.  Yukinori et al fails to disclose wherein the adjusted static length value is the smallest seatbelt payout length that is at least one of not a threshold L2 amount smaller than the stored static length and not a threshold L3 amount larger than the stored static length.  However, Yukinori et al discloses the MPU 14 setting and judging the motor winding amount/value versus length over the predetermined time period of t1 of 1.5 sec, 3 sec and 5 sec to the value of protractive seatbelt (see Figs. 42, 43, TABLE 1, col. 45, lines 7-20, col. 46, lines 10-43).  Therefore, it would have been obvious to one skill in the art to recognize that the MPU 14 is capable of adjusting and storing the different lengths of the belt according to the setting and predetermined time periods such as 1.6 sec, 3 sec, and 5 sec in order to provide a best result of comforting seatbelt while increasing safety to a driver or passenger seating in a vehicle.

Claim 8.  The seatbelt monitoring system of claim 7, wherein if the seatbelt webbing payout falls outside the window between the threshold L2 amount and the threshold L3 amount, the seatbelt monitor conical module resumes determining the adjusted static length calculation when the payout returns to a value between the L2 and L3 amounts either immediately or after a T3 duration between L2 and L3 has been exceeded (the MPU 14 setting and judging the motor winding amount/value versus length over the predetermined time period of t1 of 1.5 sec, 3 sec and 5 sec to the value of protractive seatbelt, see Figs. 42, 43, TABLE 1, col. 45, lines 7-20, col. 46, lines 10-43).

Claim 14.  The seatbelt monitoring system of claim 1, wherein the seatbelt monitor control module determines the first seatbelt has been unbuckled with a stored payout and either the first seatbelt or second seatbelt has been buckled with a webbing payout that is within a threshold range when compared to the stored payout and, in response, at least one of i) generates a properly buckled message, ii) provides no message, iii) does not alter the ride, and iv) does not contact a home office (the MPU 14 will not generate warning or other actions if there is no fault  of the seatbelt “FLAG set to 0” or when the seatbelt is buckled set to “OFF”, see Figs. 3, 5, 8, 30).

Claim 15.  Yukinori et al also fails to disclose the seatbelt monitor control module monitors buckling and routing for a seat when the occupancy sensor detects the seat is occupied and does not monitor buckling and routing for a seat when the occupancy sensor does not detect the seat is occupied.  However, Yukinori et al discloses the automobile passenger restraint and protection apparatus for an automotive vehicle, comprising seatbelt attaching state detecting means for detecting whether the seatbelt is in a state attached to the occupant or in a state disconnected from the occupant, seatbelt protraction detecting means for detecting protraction of the seatbelt by the occupant.  The seatbelt protraction stoppage detecting means for detecting stoppage of protraction of the seatbelt.  The inhibit means for inhibiting retraction of the seatbelt over a predetermined time period after the stoppage of protraction of the seatbelt is detected by the seatbelt protraction stoppage detecting means after the protraction of the seatbelt is detected by the seatbelt protraction detecting means while the seatbelt is detected to be in the state disconnected from the occupant by the seatbelt attaching state detecting means (see col. 11, lines 22-40).
Jaunarena et al suggests that the passenger detection device and the driver detection device are integrally formed with a passenger seatbelt buckle 50 and a driver seatbelt buckle 70 respectively so that it is part of the seatbelt buckle (see Figs. 1, 2, para [0025]).  Therefore, it would have been obvious to one skill in the art before the effective file date of the invention to implement the driver and passenger detection devices of Jaunarena et al to the seatbelt MPU controller of Yukinori et al for controlling to cancel or stop operating of the seatbelt detection for saving electrical energy when there is no driver and/or passenger seating inside the vehicle, as well as to prevent low and/or death of vehicle’s battery.

Claim 16.  Yukinori et al fail to disclose the seatbelt monitor control module adjusts at least one of the stored payout and the webbing payout based on at feast one correction factor determined from at least one of a seat position difference and a guide loop position difference.
Jaunarena et al suggests that the occupant classification system OCS 21 may include numerous kinds of hardware, position sensors, pressure sensors, weight sensors, and the like to identify a vehicle occupant so that a vehicle meets regulatory requirements.  Many traits to an occupant are currently identified by an OCS to assist in controlling airbag deployment as well as other restraint systems, alerts, and operational control signals.  In non-limiting embodiments of this disclosure, images gathered pursuant to the methods and systems herein may be used in conjunction with an OCS to identify proper seatbelt placement for many different levels of human development (e.g. adult, child, infant) as well as anatomy structures (large male, average male or female, small female).  Optimal seatbelt placement for these diverse occupants will be significantly different for each.  An OCS may receive data from the computerized imaging systems described herein to conduct edge analyses to detect occupant forms, 3-D depth analysis for torso position, and anatomical dimensioning for seatbelt confirmation relative to the occupant’s body (see Fig. 2, para [0054]).  Therefore, it would have been obvious to one skill in the art before the effective file date of the invention to implement the various occupant forms on the seat position of Jaunarena et al to the seatbelt MPU controller of Yukinori et al for assuring of the securing safety to an occupant or passenger while providing comfortable to the occupant/passenger.

Claims 9-13, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yukinori et al [US 6,257,363] and Jaunarena et al [US 2008/0073141] and Kankanala et al [US 2009/0112408] and further in view of Leonard et al [US 2018/0326944]
Claim 9.  Yukinori et al fails to disclose the seatbelt monitor control module is activated when the seatbelt monitor control module determines a cabin camera that monitors occupancy of the vehicle system is in hibernation or its view of the seatbelt routing is obscured.  However, Yukinori et al discloses the automotive passenger restraint and protection apparatus according to a fourth embodiment includes an electric retractor 400 which is distinguished from the electric retractor 100 of Fig. 1 in that a warning device is connected to the MPU 14 for giving warning by means of a warning buzzer, light or the like (see Fig. 7, col. 23, lines 11-17, 43-48).
Leonard et al suggests that the seatbelt material and/or mechanical features on the seatbelts (e.g. seatbelt payout aperture) and/or mechanical features on the seatbelt assembly 20.  The pattern can be selected to provide improved ability to detect and track information about the seatbelt by ether visual inspection or by image detection in an automated computer vision system.  Pattern features may be selected for optimal contrast to detect/track extent of seatbelt payout, depth of seatbelt, and other comparative data sets, such as which belt position is in a closest position to camera 12 to identify the occupant’s chest.   Embodiment described herein detect, monitor, and/or track seatbelt payout apertures and seatbelt patterns, wherever located in an image created from a camera 12 field of view.  For example, these patterns can be located in seats, on roofs or in vehicle side structures to detect position of seatbelts or portions thereof relative to occupant body anatomy, shoulder/head, see Figs. 1, 2, para [0048].  Therefore, it would have been obvious to one skill in the art before the effective file date of the invention to implement the camera of Leonard et al to the seatbelt display of Yukinori et al and Jaunarena et al and Kankanala et al for quickly and accurately identifying condition and status of a child or passenger seating inside the vehicle.

Claim 10.  The seatbelt monitoring system of claim 1, wherein the seatbelt monitor control module determines that the first seatbelt and no other seatbelt has been bucked when the first seatbelt has been unbuckled and, in response, at least one of: i) warms an occupant, ii) turns on a camera, iii) takes a ride action; and iv) contacts a home office (as the combination of the camera warning between Yukinori et al and Jaunarena et al and Kankanala et al and Leonard et al in respect to claim 9 above, wherein the warning 38 is generated when one of the seatbelts is “OFF” or unbuckled or disconnected, see Fig. 28 step S2907, Fig. 29, col. 34, lines 20-25).

Claim 11.  The seatbelt monitoring system of claim 10, wherein the seatbelt monitor control module at least one of: i) warns an occupant, ii) turns on a camera, iii) fakes a ride action; and iv) contacts a home office if a first seatbelt was unbuckled and either the first seatbelt remains unbuckled or no second seatbelt has been buckled and the stored payout was greater than a threshold (as the combination of the camera warning between Yukinori et al and Jaunarena et al and Kankanala et al and Leonard et al in respect to claims 3 and 9 above, wherein the warning 38 is generated when one of the seatbelts is “OFF” or unbuckled or disconnected, see Fig. 28 step S2907, Fig. 29, col. 34, lines 20-25).

Claim 12.  The seatbelt monitoring system of claim 1, wherein the seatbelt monitor control module determines the first seatbelt has been unbuckled with a stored payout and either the first or second seatbelt has been buckled with a webbing payout  that is outside a threshold range when compared to the stored payout and, in response, at least one of: i) warns an occupant, ii) turns on a camera, iii) takes a ride action, and iv) contacts a home office (as the combination of the camera warning between Yukinori et al and Jaunarena et al and Kankanala et al and Leonard et al in respect to claims 2, 3 and 9 above, wherein the MPU 14 setting and judging the motor winding amount/value versus length between the limit of large or small amount over the predetermined time period of t2 of 10 seconds to the value of protractive seatbelt, see Figs. 8, 23, 29, col. 8, lines 55-67, col. 9, lines 1-7, col. 23, lines 53-65 col. 24, lines 1-24).

Claim 13.  The seatbelt monitoring system of claim 12, wherein the seatbelt monitor control module at least one of: i) warns an occupant, ii) turns on a camera, iii) fakes a ride action, and iv) contacts a home office is either the first or second seatbelt has been buckled with a webbing payout that is outside a threshold range when compared to the stored payout and the stored payout was greater than a threshold (as the combination of the camera warning between Yukinori et al and Jaunarena et al and Kankanala et al and Leonard et al in respect to claims 2, 3 and 9 above, wherein the MPU 14 setting and judging the motor winding amount/value versus length between the limit of large or small amount over the predetermined time period of t2 of 10 seconds to the value of protractive seatbelt, see Figs. 8, 23, 29, col. 8, lines 55-67, col. 9, lines 1-7, col. 23, lines 53-65 col. 24, lines 1-24).

Claim 17.  A vehicle seatbelt monitoring system for monitoring seatbelts of a plurality of seats comprising: a buckle sensor for each seat configured to determine whether a seatbelt is buckled into a buckle attachment of a seat: a seatbelt webbing payout sensor for each seat configured to determine an amount of seatbelt webbing that is unwound from a seatbelt retractor associated with each seat based on one of: a length of webbing payout from rotation of a retractor spool and an amount of rotation of the retractor spool, and a seatbelt monitor control module coupled to the buckle sensor and the seatbelt webbing payout sensor for each seat and configured to receive buckle state data from the buckle sensor for reach seat and the amount of seatbelt webbing that is unwound from the seatbelt retractor from each seat, wherein the seatbelt monitor control module is further configured to determine if a first seatbelt is unbuckled and if so, to determine if a second seatbelt is buckled when the first seatbelt is unbuckled,
wherein in response to a determination that the first seatbelt is unbuckled and the second seatbelt is not buckled, the seatbelt monitor control module at least one of i) warns, ii) turns on a camera, iii) takes a ride action, or iv) contacts the home office (as the combination of the camera warning between Yukinori et al and Jaunarena et al and Kankanala et al and Leonard et al in respect to claims 2, 3, 9 and 12 above)

Claim 18.  The seatbelt monitoring system of Claim 17, wherein the seatbelt monitor control module monitors buckling for a seat when an the-occupancy sensor detects the seat is occupied and does not monitor buckling for the seat when the occupancy sensor does not detect the seat is occupied (as discussed in respect to claim 15 above).

Claim 19.  The seatbelt monitoring system of Claim 17, wherein the seatbelt monitoring control module at least one of: i) stops a warning action, ii) stops a ride action, and iii) stops a home office contact when a seatbelt becomes buckled (as discussed in respect to claim 16 above, and including stopping the vehicle).

Claim 20.  The seatbelt monitoring system of Claim 17 wherein the seatbelt monitor control module at least one of i) warns, ii) turns on a camera, iii) takes a ride action, and iv) contacts the home office when a seal is occupied after buckling (as the combination of the camera warning between Yukinori et al and Jaunarena et al and Kankanala et al and Leonard et al in respect to claims 1, 9 and 12 above, and wherein the MPU 14 will generate warning or other actions if there is a fault of the seatbelt “FLAG” set to “1” or when the seatbelt is buckled set to “ON”, see Figs. 8, 9, 20, 26, 28, 30).

Response to Arguments
Applicant’s arguments, see the amendment, filed 08/26/2022, with respect to the rejection(s) of claims 1-20 under Yukinori, Jaunarena, and Leonard have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kankanala et al [US 2009/0112408] to make the rejection smoother according to the new added claim subject matters.
Applicant’s arguments:
(A)	Yukinori therefore does not teach or render obvious a seatbelt webbing payout sensor for each seat configured to determine an amount of seatbelt webbing that is unwound from a seatbelt retractor associated with each seat based on one of: a length of webbing payout from rotation of a retractor spool and an amount of rotation of the retractor spool, as in claim 1.
(B)	For at least the above reasons, Yukinori, Jaunarena, and Leonard, individually and in combination, do not teach or render obvious the features of claim 1 of a seatbelt webbing payout sensor for each seal configured to determine an amount of seatbelt webbing that is unwound from a seatbelt retractor associated with each seat based on one of: a length of webbing payout from rotation of a retractor spool and an amount of rotation of the retractor spool.
(C)	Additionally regarding claim 1, Yukinori, Jaunarena, and Leonard, individually and in combination, do not teach or render obvious a seatbelt monitor control module coupled to the buckle sensor and the seatbelt webbing payout sensor and configured to receive buckle state data from the buckle sensor for each seat and seatbelt payout data including the amount from the seatbelt webbing payout sensor for each seat, wherein the seatbelt monitor control module is further configured to, based on the buckle state data and the seatbelt payout data.

Response to the arguments:
(A)	It is obvious to combine the seatbelt restraint system including webbing payout sensors built-in the retractor to determine of an amount length of extraction of webbing retractor of Kankanala et al to the MPU of seatbelt electric retractor and storing winding amount detector of Yukinori et al and Jaunarena et al for determining if the seatbelt is being worn properly and if a telltale indicating/alerting non-compliance of seatbelt usage or incorrect seatbelt usage (see Kankanala et al para [0001]), which provides a greater comfortable, flexibility and safety to a driver and/or a passenger during driving a vehicle.
 (B)	For at least the above reasons, Yukinori, Jaunarena, and Leonard, individually and in combination, do not teach or render obvious the features of claim 1 of a seatbelt webbing payout sensor for each seal configured to determine an amount of seatbelt webbing that is unwound from a seatbelt retractor associated with each seat based on one of: a length of webbing payout from rotation of a retractor spool and an amount of rotation of the retractor spool (as indicated in section (A) above, wherein it is obvious to combine the seatbelt webbing payout sensors built-in the retractor to determine of an amount length of extraction of webbing retractor of Kankanala et al to the MPU of seatbelt electric retractor and storing winding amount detector of Yukinori et al and Jaunarena et al and Juanarena et al as discussed in respect to claims 1 and 17 above.
(C)	Additionally regarding claim 1, Yukinori, Jaunarena, and Leonard, individually and in combination, do not teach or render obvious a seatbelt monitor control module coupled to the buckle sensor and the seatbelt webbing payout sensor and configured to receive buckle state data from the buckle sensor for each seat and seatbelt payout data including the amount from the seatbelt webbing payout sensor for each seat, wherein the seatbelt monitor control module is further configured to, based on the buckle state data and the seatbelt payout data (it is obvious to combine the seatbelt webbing payout sensors built-in the retractor to determine of an amount length of extraction of webbing retractor of Kankanala et al to the MPU of seatbelt electric retractor and storing winding amount detector of Yukinori et al and Jaunarena et al as discussed in respect to claim 1 above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Collins et al discloses the seatbelt retractor assembly and method for sensing seat belt use compliance is an arrangement that is used to determine if the amount of extraction of webbing from the seat belt retractor is greater than a minimum amount that would indicate seat belt usage. This is commonly done using a mechanical device in the retractor which determines the number of revolutions of the retractor spool and hence the amount of webbing extracted.		[US 4,866,223]

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from examiner should be directed to primary examiner craft is Van Trieu whose telephone number is (571) 2722972. The examiner can normally be reached on Mon-Fri from 8:00 AM to 3:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Hai Phan can be reached on (571) 272-6338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000.


/VAN T TRIEU/
Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
10/04/2022